


Exhibit 10.17


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of May 2, 2013 (the “Effective Date”) by and between PROS, Inc.,
a Delaware corporation (the “Company”), PROS Holdings, Inc., a Delaware
corporation (“PROS Holdings”), and Charles Murphy (the “Employee”), and amends
and restates in its entirety that certain Employment Agreement dated as of
September 30, 2005 between the Employee and the Company, as
successor-in-interest to PROS Revenue Management, L.P., as amended on April 2,
2007 and as further amended on March 24, 2009. The Company and the Employee are
sometimes collectively referred to herein as the “Parties” and individually
referred to herein as a “Party.”
RECITALS


WHEREAS, the Employee and the Company desire to enter into an employment
agreement that amends and restates the Employee’s existing employment agreement
and contains the material terms and conditions set forth herein;


WHEREAS, the Parties desire to continue to provide for severance benefits in
connection with (a) the Company’s termination of Employee’s employment or the
Company’s election not to renew the Agreement for any Renewal Term without
Cause, or the Employee’s resignation for Good Reason, and (b) the Company’s
termination of the Employee’s employment or the Company’s election not to renew
the Agreement for any Renewal Term without Cause, or the Employee’s resignation
for Good Reason in connection with a Change in Control; and


WHEREAS, the Parties intend that this Agreement memorialize all of the rights,
duties and obligations of the Parties with respect to the employment of Employee
with the Company.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is acknowledged, the
Parties hereby agree as follows:


1.     Position and Duties. Employee shall be employed by the Company as
Executive Vice President and Chief Financial Officer and will have such
corresponding duties and responsibilities as are intrinsic to Employee’s
position and such other duties and responsibilities on behalf of the Company and
its affiliates as may reasonably be designated from time to time by the
Employee’s supervisor. In addition, and without further compensation, the
Employee shall serve as a director and/or officer of one or more of the
Company’s affiliates if so elected or appointed from time to time. Employee
agrees to devote Employee’s full time, energy and skill to Employee’s
responsibilities and duties to the Company and its affiliates. Employee agrees
to resign as a director and/or officer of the Company and any of its affiliates
immediately upon the termination of Employee’s employment for any reason.


2.     Term of Agreement. The term of this Agreement (the “Term”) shall be for
an initial period of three (3) years following the Effective Date (the “Initial
Term”), and will be automatically renewed for additional terms of three (3)
years unless the Company decides, in its sole discretion, not to so extend and
provides notice thereof to Employee (each such extension being a “Renewal
Term”).


3.     Compensation. Employee shall be compensated by the Company for the
performance of Employee’s duties and obligations hereunder as follows:


(a)     Salary. Employee shall be paid a salary of $28,750.00 per month, less
applicable withholdings and deductions, in accordance with the Company’s normal
payroll procedures, as such salary may be increased from time to time by the
Company (the “Salary”).


(b)    Bonus. Employee shall be entitled to participate in the Company’s
employee bonus plans as authorized by the Board of Directors of PROS Holdings
(the “Board”), or the Compensation Committee thereof (the “Compensation
Committee”), from time to time (any bonus amounts payable pursuant to such plans
being a “Bonus”). Any Bonus shall be less statutory and other authorized
deductions and withholdings and payable in accordance with the terms of the
bonus plan. Pursuant to the Company’s Corporate Governance Guidelines, the Board
will consider and make a decision in its sole discretion to recoup, under
applicable law, any Bonus awarded to the Employee, if Employee’s fraud or
intentional misconduct significantly contributed to a restatement of financial
results that led to the awarding of Employee’s Bonus(es).

PROS Charles Murphy Amended and Restated Employment Agreement        Page 1 of 1

--------------------------------------------------------------------------------




 
(c)    Benefits. Employee shall be eligible, on the same basis as other
employees of the Company, to participate in and to receive the benefits of the
Company’s employee benefit plans and vacation, holiday and business expense
reimbursement policies, each as in effect from time to time. Such participation
shall be subject to (i) the terms of the applicable plan documents,
(ii) generally applicable Company policies and (iii) the discretion of the Board
or any administrative or other committee provided for in or contemplated by such
plan.


(d)    Review. The Compensation Committee will review Employee’s Salary on a
periodic basis consistent with its review of other management generally and may
adjust such Salary upward in its discretion.
 
4.     Termination. Company and Employee may terminate Employee’s employment
prior to the expiration of the Term, pursuant to the provisions set forth below.
Upon the termination (voluntarily or otherwise) of Employee’s employment with
the Company, neither Party shall have any continuing obligations or liabilities
with respect to compensation, benefits, or severance except as set forth in this
Section 4.


(a)    Voluntary Termination; Termination for Cause. If Employee’s employment is
voluntarily terminated by Employee other than for Good Reason (a “Voluntary
Termination”) or is terminated by the Company for Cause (as defined below),
Employee shall be entitled to no compensation or benefits from the Company other
than accrued and unpaid compensation and benefits through the date of
termination (“Termination Date”). For purposes of this Section 4, a termination
of Employee’s employment as a result of Employee’s death or Disability (as
defined below) shall constitute a Voluntary Termination. In the case of
Employee’s allegation of Good Reason, (A) Employee shall provide written notice
to Company of the event alleged to constitute Good Reason within 60 days of the
occurrence of such event, and (B) Company shall have the opportunity to remedy
the alleged Good Reason event within 30 days from receipt of notice of such
allegation. In order to resign for Good Reason, Employee must effectuate such
resignation within 60 days after notifying Company of the event alleged to
constitute Good Reason, provided Company has not cured such condition within 30
days from receipt of the notification.


(b)    Termination Without Cause or for Good Reason. In the event Employee’s
employment is terminated (or this Agreement is not renewed for any additional
Renewal Term) by the Company without Cause or by Employee for Good Reason,
Employee shall be entitled to accrued and unpaid compensation through the
Termination Date. In addition, provided Employee signs, delivers to Company, and
does not revoke, within thirty (30) days following the Termination Date, a
general release and waiver in a form acceptable to the Company (the general form
of which is attached hereto as Exhibit A) (the “Severance Conditions”), Employee
shall receive the following severance package:


(i)     severance equivalent to one hundred percent (100%) of the Employee’s
then current annual Salary, less applicable withholding and deductions, paid in
equal installments over a twelve (12) month period on Company’s regular paydays,
with the first such installment payment made on the first payday following the
30th day after Employee’s Termination Date; and


(ii)     to the extent Employee participates in any medical, prescription drug,
dental, vision and any other “group health plan” of the Company immediately
prior to Employee’s Termination Date, the Company shall pay to Employee in a
lump sum a fully taxable cash payment in an amount equal to twelve (12) times
the monthly premium cost to Employee of continued coverage for Employee that
would be incurred for continuation coverage under such plans in accordance with
Section 4980B of the Internal Revenue Code of 1986, as amended, and Part 6 of
Title 1 of the Employee Retirement Income Security Act of 1986, as amended, less
applicable tax withholding, payable on the first payday following the 30th day
after Employee’s Termination Date. Employee may, but is not obligated to, use
such payment toward the cost of continuation coverage premiums; and


(iii)    (A) any unpaid Bonus (including full discretionary components thereof)
relating to completed bonus periods preceding the Termination Date (for example,
(i) if Employee’s employment is terminated in January, prior to the payment of
bonuses related to the preceding fiscal year, Employee shall be entitled to the
payment of the Bonus related to such preceding year and (ii) if Employee’s
employment is terminated in July, prior to the payment of bonuses related to the
preceding fiscal quarters, Employee shall be entitled to the payment of the
Bonus related to such preceding quarters), if any (the “Unpaid Bonus”), and (B)
the Bonus within the Applicable Bonus Plan that Employee would have received at
one hundred percent (100%) of performance targets (including full discretionary
components thereof) as if the Employee had continued working for the Company
throughout the twelve (12) month period following the Termination Date (the
“Forward Bonus”). The Unpaid Bonus shall be payable on the first payday
following the 30th day after Employee’s Termination Date, and the Forward Bonus
shall be payable in equal installments over a twelve (12) month

PROS Charles Murphy Amended and Restated Employment Agreement        Page 2 of 2

--------------------------------------------------------------------------------




period on Company’s regular paydays, with the first such installment payment
made on the first payday following the 30th day after Employee’s Termination
Date; and


(iv)     the acceleration of vesting all equity awards (including, without
limitation, any awards of stock options, restricted stock, restricted stock
units, and/or performance shares or units) issued to the Employee by PROS
Holdings with respect to such shares that would have vested following the
Termination Date.


(c)     Termination without Cause or for Good Reason within the Six Month Period
Before or Anytime Following a Change of Control. In the event Employee’s
employment is terminated (or this Agreement is not renewed for any additional
Renewal Term) by the Company or its successor without Cause or by Employee for
Good Reason, Employee shall be entitled to accrued and unpaid compensation
through the Termination Date. In addition, provided that such termination of the
Employee’s employment occurs within six (6) months prior to, or anytime
following, a Change of Control, and provided that the Severance Conditions are
met, then in lieu of the severance package available under Section 4(b), the
Employee shall receive the following severance package:


(i)     a lump sum severance payment equivalent to one hundred fifty percent
(150%) of the Employee’s then current annual Salary, less applicable withholding
and deductions, payable on the first payday following the 30th day after
Employee’s Termination Date; and


(ii)     to the extent Employee participates in any medical, prescription drug,
dental, vision and any other “group health plan” of the Company immediately
prior to Employee’s Termination Date, the Company shall pay to Employee in a
lump sum a fully taxable cash payment in an amount equal to eighteen (18) times
the monthly premium cost to Employee of continued coverage for Employee that
would be incurred for continuation coverage under such plans in accordance with
Section 4980B of the Internal Revenue Code of 1986, as amended, and Part 6 of
Title 1 of the Employee Retirement Income Security Act of 1986, as amended, less
applicable tax withholding, payable on the first payday following the 30th day
after Employee’s Termination Date. Employee may, but is not obligated to, use
such payment toward the cost of continuation coverage premiums; and


(iii)    (A) any unpaid Bonus (including full discretionary components thereof)
relating to completed bonus periods preceding the Termination Date (for example,
(i) if Employee’s employment is terminated in January, prior to the payment of
bonuses related to the preceding fiscal year, Employee shall be entitled to the
payment of the Bonus related to such preceding year and (ii) if Employee’s
employment is terminated in July, prior to the payment of bonuses related to the
preceding fiscal quarters, Employee shall be entitled to the payment of the
Bonus related to such preceding quarters), if any(the “CIC Unpaid Bonus”), and
(B) the Bonus within the Applicable Bonus Plan that Employee would have received
at one hundred percent (100%) of performance targets (including full
discretionary components thereof) as if the Employee had continued working for
the Company throughout the eighteen (18) month period following the Termination
Date (the “CIC Forward Bonus”). The CIC Unpaid Bonus and CIC Forward Bonus shall
be payable on the first payday following the 30th day after Employee’s
Termination Date; and


(iv)     the acceleration of vesting all equity awards (including, without
limitation, any awards of stock options, restricted stock, restricted stock
units, and/or performance shares or units) issued to the Employee by PROS
Holdings with respect to such shares that would have vested following the
Termination Date. For the sake of clarity, any equity award with a
performance-based component, which is accelerated pursuant to this Section
4(c)(iv) as a result of a termination occurring during either the (a) six month
period before a Change of Control or (b) anytime following a Change of Control,
such acceleration shall be treated as occurring (x) in anticipation of a Change
of Control (as defined in the equity award agreement governing such
performance-based award) or (y) following a Change of Control, respectively, and
otherwise in accordance with the terms and conditions of the equity award
agreement governing such performance-based award.


(d)     Acceleration of Equity Awards Following a Change of Control.
Notwithstanding the foregoing, in event of a Change of Control during the term
of Employee’s employment with the Company, regardless of whether the Employee’s
employment is terminated or not, Employee shall be entitled to the acceleration
of vesting all equity awards (including, without limitation, any awards of stock
options, restricted stock, restricted stock units, and/or performance shares or
units) issued to the Employee by PROS Holdings.


(e)    Definitions.



PROS Charles Murphy Amended and Restated Employment Agreement        Page 3 of 3

--------------------------------------------------------------------------------




(i)    “Applicable Bonus Plan” shall be the Company’s bonus plan then in effect
if such plan contemplates the Employee or, if no bonus plan is then in effect
that contemplates the Employee, the bonus plan for the immediately preceding
bonus period.
(ii)    “Cause” shall mean (a) the unauthorized use or disclosure of the
confidential information or trade secrets of the Company by the Employee, which
use or disclosure causes material harm to the Company; (b) conviction of or a
plea of “guilty” or “no contest” to a felony, or any other crime involving
dishonesty or moral turpitude under the laws of the United States; (c) any
intentional wrongdoing by Employee, whether by omission or commission, which
adversely affects the business or affairs of the Company (or any parent or
subsidiary); (d) continued failure to perform assigned duties (other than by
reason of Disability) or comply with any Company policy after receiving written
notification and following a reasonable cure period; (e) any material breach by
the Employee of this Agreement or any other agreement between the Employee and
the Company or any of its affiliates after receiving written notification and
following a reasonable cure period, if such breach is curable; (f) any failure
to cooperate in good faith with the Company in any governmental investigation or
formal proceeding, if the Company has requested the Employee’s cooperation.


(iii)     “Change of Control” shall mean any transaction including, without
limitation, a merger, consolidation, sale of stock or sale of assets, but
excluding any assignment as security for indebtedness, after which (a) any
Person(s) other than the current stockholders shall own in excess of fifty
percent (50%) of the voting stock of PROS Holdings (or the Person into which
PROS Holdings shall have been merged or consolidated), have acquired all or
substantially all of the consolidated assets of the Company or PROS Holdings; or
(b) the persons entitled to elect a majority of the members of Board immediately
before the transaction are not entitled to elect a majority of the members of
the Board of the surviving entity following the transaction; provided that, in
each case, the Change of Control is also a “change in control event” as defined
in Section 409A. For purposes of this definition, “Person” means any individual,
entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended, other than employee benefit plans
sponsored or maintained by PROS Holdings and by entities controlled by PROS
Holdings.


(iv)     “Disability” shall mean the good-faith determination by the Board after
consultation with medical personnel that the Employee has ceased to be able to
materially perform Employee’s duties and obligations, with or without reasonable
accommodation, due to a mental or physical illness or incapacity that is
reasonably expected to materially prevent Employee from performing Employee’s
duties and obligations for a period of not less than ninety (90) days for any
period of three hundred and sixty-five (365) consecutive calendar days.


(v)    “Good Reason” shall mean, without the express written consent of
Employee, the occurrence of any one or more of the following:


(A)    a material diminution in Employee’s authority, duties or responsibilities
or the assignment of duties to Employee that are not materially commensurate
with Employee’s position with Company, other than where Employee is asked to
assume substantially similar duties and responsibilities in a larger entity
after any Change of Control;


(B)     a material reduction by the Company of the Employee’s Salary other than
a reduction which is part of a general reduction affecting all employees;


(C)     the relocation of the principal place of the Employee’s service to a
location that is more than twenty-five (25) miles from the Employee’s principal
place of service as of the Effective Date;


(D)     any failure by the Company to continue to provide Employee with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any employee holding a comparable position with the company, in
any material benefit or compensation plans and programs, which results in a
material detriment to Employee;


(E)     any material breach by the Company of any provision of this Agreement;
or


(F)    any failure by any successor corporation to assume the Company’s
obligations under this Agreement.


5.     Confidential Information. Employee acknowledges and agrees that the
Company considers to be confidential the information and data obtained by him
while employed by the Company concerning the actual or anticipated business or
affairs of

PROS Charles Murphy Amended and Restated Employment Agreement        Page 4 of 4

--------------------------------------------------------------------------------




the Company, its subsidiaries or affiliates (collectively, “Confidential
Information”) and that such Confidential Information is the property of the
Company and/or the respective subsidiary or affiliate. Therefore, Employee
agrees that Employee shall not disclose to any unauthorized person or use for
Employee’s own purposes any Confidential Information without the prior written
consent of the Board, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public or persons
knowledgeable in the Company’s industry other than as a result of Employee’s
acts or omissions which constitute a breach hereof. Employee shall deliver to
the Company at the termination (whether voluntary or otherwise) of Employee’s
employment, or at any other time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined below) or the business or business
anticipated to be conducted by the Company within one year of termination, its
subsidiaries or affiliates (including, without limitation, trade secrets,
business or marketing plans, reports, projections, diskettes, intangible
information stored on diskettes, software programs and data compiled with the
use of those programs, tangible copies of trade secrets and confidential
information, memoranda, credit cards, telephone charge cards, manuals, building
keys and passes, cell phones, computers, names and addresses of the Company’s or
its subsidiaries’ or affiliates’ customers and potential customers, customer
lists, customer contracts, sales information and any and all other similar
information or property) which Employee may then possess or have under
Employee’s control. Employee further agrees that in the event Employee discovers
any other materials of the Company, its subsidiaries or affiliates in Employee’s
possession or control after the Termination Date, Employee will immediately
return such property to the Company.


6.     Inventions and Patents. Employee acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
(i) relate to the Company’s or its subsidiaries’ actual or anticipated business,
research and development or existing or future products or services or (ii)
result from any work performed by Employee for the Company or its subsidiaries,
and which are conceived, developed or made by the Employee during the Noncompete
Period (“Work Product”) belong to the Company or such subsidiary; provided,
however, that this Section 6 does not apply to any invention for which no
equipment, supplies, materials, facilities, trade secrets, or other proprietary
information of the Company or its subsidiaries was used and which was developed
entirely on Employee’s own time, unless (i) the invention relates to the actual
or anticipated business of the Company or its subsidiaries or to the Company’s
or any of its subsidiaries’ actual or anticipated research or development, or
existing or future products or services or (ii) the invention results from any
work performed by Employee for the Company or its subsidiaries. Employee shall
promptly disclose such Work Product to the Board and perform all actions
requested by the Board (whether during or after the employment period) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). The Parties
acknowledge and agree that Work Product is subject to this Section 6 and is
Confidential Information unless and to the extent that such Work Product
(i) becomes generally known to and available for use by the public or persons
knowledgeable in the Company’s industry other than as a result of Employee’s
acts or omissions which constitute a breach of this Agreement or (ii) the
Employee discloses such Work Product to the Board and the Board by vote or
written consent waives its rights under this Agreement with respect thereto.
 
7.     Non-Compete, Non-Solicitation.


(a)     In further consideration of the confidential, proprietary information
Company shall provide to Employee during Employee’s employment, which Employee
promises not to disclose, as well as the compensation to be paid to Employee
hereunder, including the severance payments, if any, Employee agrees to the
restrictions set forth in this paragraph. Employee acknowledges that Employee’s
services shall be of special, unique, and extraordinary value to the Company.
Therefore, Employee agrees that, during Employee’s employment and for one
(1) year following the termination of Employee’s employment with the Company for
any reason (collectively, the “Noncompete Period”), Employee shall not, directly
or indirectly, own any interest in, manage, control, or in any manner engage in
any business competing with the actual businesses of the Company as of the
Termination Date (“Competitor”), within any geographical area in which the
Company engages in such businesses (“Restricted Territory”). Employee further
agrees that during the Noncompete Period, Employee will not perform the same or
similar services for a Competitor in the Restricted Territory. Nothing herein
shall prohibit Employee from being a passive owner of not more than two percent
(2%) of the outstanding capital stock of any class of a corporation which is
publicly traded, so long as Employee has no active participation in the business
of such corporation.


(b)     During the Noncompete Period, Employee shall not directly himself or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company, its subsidiaries or affiliates to leave the employ
thereof, or in any way interfere with the relationship between the Company and
any employee thereof, (ii) hire any person who was an employee or contractor of
the Company or (iii) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee, contractor or other business relation of the
Company, for whom Employee had material contact (a “Company Material Contact”),
to cease its relationship with Company, or in any way interfere with the
relationship between any such Company Material Contact

PROS Charles Murphy Amended and Restated Employment Agreement        Page 5 of 5

--------------------------------------------------------------------------------




and the Company (including, without limitation, making any negative statements
or communications about the Company, its subsidiaries, or affiliates).


(c)     If, at the time of enforcement of this Section 7, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the Parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law.


(d)     Employee acknowledges and agrees that the restrictions contained in this
Section 7 are enforceable and reasonable. Accordingly, should Employee assert in
any context that the restrictions contained in this Section 7 are unenforceable
or unreasonable, Employee agrees that as of the date of such assertion the
Company shall have no further obligation to provide him with the severance
packages described in Section 4 above.


8.     Non-Disparagement. Each of the Parties represents and agrees that such
Party will not, directly or indirectly, engage during the Noncompete Period in
any defamatory, disparaging or critical communication with any other person or
entity concerning the business, operations, services, marketing strategies,
pricing policies, management, business practices, officers, directors,
employees, attorneys, representatives, affiliates, agents affairs and/or
financial condition of the other Party, its subsidiaries or affiliates.


9.     Injunctive Relief and Additional Remedy. Employee acknowledges and agrees
that any breach or threatened breach by Employee of any of the provisions of
Sections 5, 6, 7, or 8 would result in irreparable injury and damage to the
Company and/or its subsidiaries and affiliates for which the Company and/or its
subsidiaries and affiliates would have no adequate remedy at law. The Employee
therefore also acknowledges and agrees that in the event of such breach or
threatened breach the Company, in addition and supplementary to other rights and
remedies existing in its favor, may apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the provisions thereof (without posting a bond or
other security). The terms of this Section 9 shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
thereof including, without limitation, the recovery of damages from Employee. In
addition, in the event of an alleged breach or violation by Employee of any of
the provisions of Sections 5, 6, 7, or 8, the Noncompete Period shall be tolled
with respect to such provision until such breach or violation has been duly
cured.


10.    Waiver of Jury Trial. Employee and the Company knowingly and conclusively
waive all rights to trial by jury, in any action or proceeding relating any
dispute, controversy or claim, of any and every kind or type, whether based on
contract, tort, statute, regulations, or otherwise, arising out of, connected
with, or relating in any way to this Agreement, the obligations of the Parties
hereunder, including without limitation, any dispute as to the existence,
validity, construction, interpretation, negotiation, performance,
non-performance, breach, termination or enforceability of this Agreement, or
Employee’s employment relationship with the Company or the termination thereof
(in each case, a “Dispute”). The Parties shall attempt in good faith to settle
any Dispute by mutual discussions within fifteen (15) days after the date that
one Party gives notice to the other Parties of such a Dispute. THE PARTIES
HEREBY EXPRESSLY WAIVE THE RIGHT TO A JURY TRIAL ON ALL MATTERS.


11.     Section 409A Compliance.


(a)     The Parties intend for this Agreement either to satisfy the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and all
applicable guidance promulgated thereunder (“Section 409A”) or to be exempt from
the application of Section 409A, and this Agreement shall be construed and
interpreted accordingly. Any amount payable pursuant to this Agreement due to a
termination of employment which constitutes a “deferral of compensation” within
the meaning of Section 409A shall not be paid unless and until such termination
constitutes a “separation from service” within the meaning of Section 409A.
Further, to the extent an amount payable under this Agreement is intended to be
exempt from Section 409A, and such exemption is conditioned upon the payment
being made upon a “separation from service,” then such payment shall not be paid
unless and until Employee has incurred a “separation from service.” If this
Agreement either fails to satisfy the requirements of Section 409A or is not
exempt from the application of Section 409A, then the Parties hereby agree to
amend or to clarify this Agreement in a timely manner so that this Agreement
either satisfies the requirements of Section 409A or is exempt from the
application of Section 409A.
 
(b)     Notwithstanding any provision in this Agreement to the contrary, in the
event Employee is a “specified employee” as defined in Section 409A, any
severance payments or packages, severance benefits, or other amounts payable
under this Agreement, that would be subject to the special rule regarding
payments to “specified employees” under Section 409A(a)(2)(B)

PROS Charles Murphy Amended and Restated Employment Agreement        Page 6 of 6

--------------------------------------------------------------------------------




shall be delayed by six months such that the payment is made no earlier than the
first date of the seventh month following the Termination Date (or the date of
Employee’s death, if earlier).


(c)     To ensure satisfaction of the requirements of Section 409A(b)(3), assets
shall not be set aside, reserved in a trust or other arrangement, or otherwise
restricted for purposes of the payment of amounts payable under this Agreement.


(d)     Company hereby informs Employee that the federal, state, local and/or
foreign tax consequences (including without limitation those tax consequences
implicated by Section 409A) of this Agreement are complex and subject to change.
Employee hereby acknowledges that Company has advised him that Employee should
consult with Employee’s own personal tax or financial advisor in connection with
this Agreement and its tax consequences. Employee understands and agrees that
Company has no obligation and no responsibility to provide Employee with any tax
or other legal advice in connection with this Agreement. Employee agrees that
Employee shall bear sole and exclusive responsibility for any and all adverse
federal, state, local, and/or foreign tax consequences (including without
limitation those tax consequences implicated by Section 409A) of this Agreement,
and fully indemnifies and holds Company harmless therefor.


(e)     For purposes of Section 409A, any right to receive a series of
installments under this Agreement shall be treated as a right to a series of
separate payments.


(f)     Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.


12.     Limitation on Parachute Payments.
(a)    In the event that the payments or other benefits provided for in this
Agreement or otherwise payable to Employee (i) constitute “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and (ii) would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Employee’s benefits under this Agreement shall be either (a) delivered in full,
or (b) delivered to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Employee on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. If a reduction in
payments or benefits constituting “parachute payments” is necessary pursuant to
the foregoing provision, reduction shall occur in the following order: reduction
of cash payments; cancellation of accelerated vesting of stock awards; and
reduction of employee benefits. If acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Employee’s stock awards.  


(b)    Unless the Company and Employee otherwise agree in writing, any
determination required under this Section 12 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Employee and the Company for
all purposes and may be relied upon by the Company. For purposes of making the
calculations required by this Section 12, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Employee shall provide to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 12. The Company shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 12.


13.    Attorneys’ Fees. The prevailing Party in any dispute or claim relating to
or arising out of this Agreement shall be entitled to recover from the losing
Party all fees and expenses of any nature or kind (including, without
limitation, attorney’s fees and expenses) incurred in any such dispute or claim.


14.     Interpretation; Venue. The Company and Employee agree that this
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Texas, without giving effect to conflicts of law principles. The
trial courts of the County of Harris, State of Texas, and the United States
District Court for the Southern District of Texas are courts of competent
jurisdiction, and the Parties agree to submit to the jurisdiction of those
courts, as applicable



PROS Charles Murphy Amended and Restated Employment Agreement        Page 7 of 7

--------------------------------------------------------------------------------




15.     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns. In view of the
personal nature of the services to be performed under this Agreement by
Employee, Employee shall not have the right to sell, assign, pledge,
hypothecate, donate or otherwise transfer any of Employee’s rights, obligations
or benefits hereunder.


16.     Third-Party Beneficiary. The Parties expressly acknowledge and agree
that the PROS Holdings, Inc. shall be deemed to be a third-party beneficiary
with respect to the terms and provisions of this Agreement and shall be entitled
to enforce the terms and provisions hereof.


17.     Entire Agreement. This Agreement constitutes the entire employment
agreement between the Company and Employee regarding the terms and conditions of
Employee’s employment, with the exception of that certain Stock Option
Agreements (the "Option Agreement") previously entered into between Employee and
the Company and that certain Employee Inventions and Proprietary Rights
Assignment Agreement, dated January 11, 1999, between the Company and Employee
(the "Assignment Agreement"); provided, however, that the provisions of this
Agreement shall control if there exists any conflicting provisions in the Option
Agreement or the Assignment Agreement. This Agreement, together with the Option
Agreement and the Assignment Agreement, supersedes all prior negotiations,
representations or agreements between the Company and Employee, whether written
or oral, regarding Employee’s employment by the Company.


18.     Severability. If any one or more of the provisions (or any part thereof)
of this Agreement shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
(or any part thereof) shall not in any way be affected or impaired thereby.


19.     No Representations. Employee acknowledges that Employee is not relying,
and has not relied, on any promise, representation or statement made by or on
behalf of the Company which is not set forth in this Agreement.


20.     Notices. All notices requests, reports and other communications pursuant
hereto shall be in writing, either by letter (delivered by hand or commercial
delivery service or sent by certified mail, return receipt requested) or
facsimile, and addressed to the Employee at Employee’s last known address on the
books of the Company or, in the case of the Company, at its principal place of
business, attention of the CEO, or to such other address as either Party may
specify by notice to the other actually received. Any notice, request or
communication hereunder shall be deemed to have been given on the day on which
it is delivered by hand to such Party at its address specified above, or, if
sent by certified mail, return receipt requested, postage prepaid, on the third
business day following the date it was deposited in the mail, or in the case of
facsimile notice, when transmitted addressed as aforesaid, confirmation
received, if the notice is also delivered by hand or mail in the manner
described above. Any Party may change the person or address to whom or which
notices are to be given hereunder, by notice duly given hereunder; provided,
however, that any such notice shall be deemed to have been given hereunder only
when actually received by the Party to which it is addressed.


21.     Counterparts. This Agreement may be executed in any number of
counterparts, provided, however, that each of such counterparts when taken
together shall constitute one and the same agreement.


22.     Amendments. This Agreement may be modified or amended only by a
supplemental written agreement signed by both the Employee and the Company
following approval by the Compensation Committee.


[Signature Page Immediately Follows]

PROS Charles Murphy Amended and Restated Employment Agreement        Page 8 of 8

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.


COMPANY:


PROS, INC.
a Delaware corporation




By:/s/ Andres Reiner        
Name:    Andres Reiner        
Title:    President and CEO    
Date:    May 2, 2013        




PROS HOLDINGS:


PROS HOLDINGS, INC.
a Delaware corporation




By: /s/ Andres Reiner        
Name:    Andres Reiner        
Title:    President and CEO    
Date:    May 2, 2013        




EMPLOYEE:




/s/ Charles Murphy        
Charles Murphy













PROS Charles Murphy Amended and Restated Employment Agreement        Page 9 of 9

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF GENERAL RELEASE


In consideration for the mutual promises described in that certain Employment
Agreement (“Employment Agreement”) executed between PROS, Inc., a Delaware
corporation (the “Company”) and Charles Murphy (the “Employee”), the parties
enter into the following General Release (“General Release”) and agree as
follows:


1.     Payment of Severance Package. Notwithstanding anything herein to the
contrary, Company agrees to pay Employee the severance package (the “Severance
Package”), as described in the Employment Agreement, in the manner set forth in
Sections 4(b) or 4(c) of the Employment Agreement, as applicable, and continue
to abide by the other surviving provisions of the Employment Agreement.


2.     Continued Compliance. Employee agrees to continue to abide by the
surviving provisions of the Employment Agreement, which is incorporated herein
by reference.


3.     General Release.


3.1     Subject to Section 1 above, Employee unconditionally, irrevocably and
absolutely releases and discharges Company, and any parent and subsidiary
corporations, divisions and affiliated corporations, partnerships or other
affiliated entities of Company, past and present, as well as their respective
employees, officers, directors, members, managers, stockholders, partners,
agents, successors and assigns (collectively, “Released Parties”), from all
claims related in any way to the transactions or occurrences between them to
date, to the fullest extent permitted by law, including, but not limited to,
Employee’s employment with Company, the termination of Employee’s employment,
and all other losses, liabilities, claims, charges, demands and causes of
action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with Employee’s employment with
Company. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, including, but not limited to alleged violations of
the Texas Labor Code (including but not limited to the Texas Civil Rights Act,
the Texas Payday Act, and the Texas Minimum Wage Law), the federal Fair Labor
Standards Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended,
and all claims for attorneys’ fees, costs and expenses. Employee expressly
waives Employee’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Employee or on Employee’s behalf, related in any way to
the matters released herein. However, this general release is not intended to
bar any claims that, by statute, may not be waived, such as claims for any
challenge to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
General Release.


3.2     Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this General Release and agrees,
nonetheless, that this General Release and the release contained in it shall be
and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.


3.3     Employee declares and represents that Employee intends this General
Release to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and Employee intends the
release herein to be final and complete. Employee executes this release with the
full knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.


4.     Indemnification. The Company and Employee agree that Employee is not
releasing any claims Employee may have for indemnification under state or other
law or any indemnification agreement in effect between Employee and Company as
of the Separation Date (as defined below) or the charter, articles or by-laws of
the Company, or under any insurance policy providing directors’ and officers’
coverage for any lawsuit or claim relating to the period when Employee was a
director, officer or employee of the Company (if any); provided, however, that
(i) Employee’s execution of this General Release is not a concession or guaranty
that Employee has any such rights to indemnification, (ii) this General Release
does not create any additional rights to indemnification and (ii) the Company
retains any defenses it may have to such indemnification or coverage.


5.     Representation Concerning Filing of Legal Actions. Employee represents
that, as of the date of this General Release, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Company or any of the other Released Parties in any court or with any
governmental agency.

PROS Charles Murphy Amended and Restated Employment Agreement        Page 10 of
10

--------------------------------------------------------------------------------






6.     Nondisparagement. Each party agrees that such party will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of such party or any of the
other Released Parties.


7.     Confidentiality and Return of Company Property. Employee understands and
agrees that as a condition of receiving the Severance Package in Paragraph 1,
all Company property must be returned to Company on or before the last day of
Employee’s employment at Company (“Separation Date”). By signing this General
Release, Employee represents and warrants that Employee will have returned to
Company on or before the Separation Date, all Company property, data and
information belonging to Company and agrees that Employee will not use or
disclose to others (other than his attorney under an obligation of
confidentiality and to the extent necessary to provide legal advice to Employee
regarding any termination his employment for Good Reason) any confidential or
proprietary information of Company or the Released Parties. In addition,
Employee agrees to keep the terms of this General Release confidential between
Employee and Company, except that Employee may tell Employee’s immediate family
and attorney or accountant, if any, as needed, but in no event should Employee
discuss this General Release or its terms with any current or prospective
employee of Company.


8.     No Admissions. By entering into this General Release, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this General
Release is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.


9.     Older Workers’ Benefit Protection Act. This General Release is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. 626(f). Employee is advised to consult with an attorney before executing
this General Release.


9.1     Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this General Release; (b)
Employee has been advised in writing to consult with an attorney before
executing this General Release; (c) Employee has obtained and considered such
legal counsel as Employee deems necessary; (d) Employee has been given
twenty-one (21) days to consider whether or not to enter into this General
Release (although Employee may elect not to use the full 21-day period at
Employee’s option); and (e) by signing this General Release, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.


9.2     Revocation/Effective Date. This General Release shall not become
effective or enforceable until the eighth day after Employee signs this General
Release. In other words, Employee may revoke Employee’s acceptance of this
General Release within seven (7) days after the date Employee signs it.
Employee’s revocation must be in writing and received by PROS, Inc., 3100 Main
Street, Suite 900, Houston, Texas 77002, by 5:00 p.m. Central Time on the
seventh day in order to be effective. If Employee does not revoke acceptance
within the seven (7) day period, Employee’s acceptance of this General Release
shall become binding and enforceable on the eighth day (the “Effective Date”).


9.3     Preserved Rights of Employee. This General Release does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this General Release. In
addition, this General Release does not prohibit Employee from challenging the
validity of this General Release’s waiver and release of claims under the Age
Discrimination in Employment Act of 1967.


10.     Severability. In the event any provision of this General Release shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.


11.     Full Defense. This General Release may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof.


12.     Governing Law; Forum. The validity, interpretation and performance of
this General Release shall be construed and interpreted according to the laws of
the United States of America and the State of Texas without giving effect to
conflicts of law principles. Employee agrees that any disputes or litigation
that may arise with respect to the General Release shall be brought and
prosecuted in Harris County, Texas and waives any and all objections to the
location of such litigation, including but not limited to objections based on
forum non conveniens. In addition, Employee irrevocably consents to the
exclusive personal jurisdiction of the federal and state courts located in
Harris County, Texas, as applicable, for any matter arising out of or relating
to this General Release.

PROS Charles Murphy Amended and Restated Employment Agreement        Page 11 of
11

--------------------------------------------------------------------------------






13.     Entire Agreement. This General Release, including the Employment
Agreement incorporated herein by reference, constitutes the entire agreement
between the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This General Release may be amended or modified only with the
written consent of Employee and the Board of Directors of Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.


THE PARTIES TO THIS GENERAL RELEASE HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS GENERAL RELEASE ON THE DATES SHOWN BELOW.



PROS Charles Murphy Amended and Restated Employment Agreement        Page 12 of
12